



COURT OF APPEAL FOR ONTARIO

CITATION: Brown v. Canada (Attorney
    General), 2020 ONCA 223

DATE: 20200318

DOCKET: C66789

Simmons, van Rensburg and
    Harvison Young JJ.A.

BETWEEN

Sylviette Rita Brown, Trustee, Greenworld Disability Trust

and Greenworld Farming as applicable to

Property Roll No.1970 000 012 76100 (Lot 7W Con. 2)

Applicants (Appellants)

and

Department of
    Justice, Canada,
Ministry of the Attorney General, Ontario,

Lake Simcoe Region Conservation Authority

Respondents (
Respondent
)

Sylviette Rita Brown, in person

John A. Olah and Francesca
    D'Aquila-Kelly, for the respondent Lake Simcoe Conservation Authority

Heard: February 19, 2020

On appeal from the order of Justice Peter J. Cavanagh of the Superior
    Court of Justice, dated March 5, 2019, with reasons reported at 2019 ONSC 1485.

REASONS FOR DECISION

[1]

In oral argument before this court, the
    appellants  Sylviette Rita Brown, Greenworld Disability Trust and Greenworld
    Farming  clarified that they are appealing only from the motion judges order striking
    out the proceeding commenced by them and Murray Brown in the Superior Court by
    notice of appeal and determination of constitutional rights (court file CV-18-595997)
    (the Superior Court proceeding). They are not appealing the motion judges order,
    dated the same day, dismissing their application for injunctive and other
    relief (Superior Court
court file
    CV-18-595542).

[2]

In the Superior Court proceeding and a related
    motion before the motion judge, the appellants sought relief in relation to
Provincial Offences Act
,
R.S.O. 1990, c. P.33

(POA) prosecutions of Murray Brown under the
Conservation Authorities Act
,
R.S.O. 1990, c. C.27
and a related regulation.

[3]

It is undisputed that those prosecutions
    proceeded in the Ontario Court of Justice before a Justice of the Peace, based
    on five informations laid under Part III of the POA. Mr. Brown was convicted of
    those offences in March 2018. In April 2018, he was sentenced to a $40,000 fine
    and ordered to remediate the property related to the charges.

[4]

On motions brought by the Lake Simcoe Region
    Conservation Authority (LSRCA) and the Ministry of the Attorney General
    (MAG), the motion judge struck out the Superior Court proceeding. He held
    that the appellants had no standing to appeal, as they were not parties to the
    POA prosecutions and, in any event, the proposed appeal was brought in the
    wrong court. The motion judge awarded the Superior Court proceeding costs to
    the LSRCA and the MAG.

[5]

The essence of the appellants argument to this
    court is that the Justice of the Peace overstepped her jurisdiction both with
    respect to the convictions and the remediation order, for the following
    reasons.

[6]

First, they submit that the standing issue is a
    matter involving the identity of the Greenworld Trust, the true owner of the
    property, and that the Trust has a right under the
Canadian Charter of
    Rights and Freedoms
to come before the Superior Court to vindicate its
    rights. Second, they submit that the remediation order was made without
    jurisdiction because Mr. Brown did not either own or have control over the
    property.

[7]

On behalf of the appellants, Mrs. Brown also submits
    that the remediation order was made to reverse changes to the grading of the
    property, changes which the appellants assert were not actually made.

[8]

Based on the record before us, we see no basis
    on which to interfere with the motion judges decision to strike the Superior
    Court proceeding. Any appeal of the POA convictions  which were decided by a Justice
    of the Peace  shall be to the Ontario Court of Justice, presided over by a
    provincial judge: POA, s. 116(2)(a). The Greenworld Trust was not the subject
    of the prosecution and has no freestanding
Charter
right that can be
    asserted in the Superior Court. The appellants remaining arguments were or
    could have been made by Mr. Brown in the course of the prosecutions or any
    appeal to the Ontario Court of Justice. To the extent the appellants were
    denied standing before the Justice of the Peace, any remedy to which they may
    have been entitled did not lie in the form of an appeal to the Superior Court.

[9]

Finally, we note that in his reasons, the motion
    judge observed that Mr. and Mrs. Brown, in their submissions agreed that the
    appeal brought in this court should not proceed, given that Mr. Brown intends
    to commence an appeal to the Ontario Court of Justice.

[10]

Leave to appeal the costs awards is required but
    has not been sought. In any event, we see no clear error in the costs award to
    justify granting leave to appeal.

[11]

For these reasons, the appeal is dismissed with
    costs to the respondent on a partial indemnity scale fixed in the amount of $4,500
    inclusive of disbursements and HST.

Janet
    Simmons J.A.

K.
    van Rensburg J.A.

A. Harvison
    Young J.A.


